Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference 
Claim(s) 16 -18, 20, 21, 23, 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson (US 5161867).
Regarding Claim 16, Johnson discloses a driving wheel (10) comprising: a rim (22) configured to be connected to an actuator (col. 2, line 55) and configured to extend about an axis of rotation; a cylindrical surface (48, 50) configured to support and return a guide belt (58, 60) of a track (54) of a tracked vehicle; and a plurality of teeth (52) integral with the rim (fig 2) and configured to transmit a driving force to a plurality of track-guides (56, 64) mounted on a plurality of cross-links (62) of the track.
Regarding Claim 17, Johnson discloses the driving wheel of Claim 16, further comprising a ring (24) which defines the cylindrical surface and is configured to be rotatably coupled to the rim about the axis of rotation.
Regarding Claim 18, Johnson discloses the driving wheel of Claim 17, wherein the rim defines an outer face and the ring is arranged along the outer face (col. 3, lines 14-16).
Regarding Claim 20, Johnson discloses the driving wheel of Claim 17, wherein the ring is made of a material with a low coefficient of friction and is in contact with the rim (column 3, lines 44-55). Low is a relative term and urethane can have a lower coefficient of friction to many materials. 
Regarding Claim 21, Johnson discloses the driving wheel of Claim 17, wherein the ring defines an annular groove (col. 3, lines 13-14) and the rim comprises an annular rib slidingly positioned in the annular groove of the ring (fig. 1).
Regarding Claim 23, Johnson discloses the driving wheel of Claim 16, wherein the teeth are spaced apart from the cylindrical surface by a designated distance in a direction parallel to the axis of rotation (fig 1).
Regarding Claim 24, Johnson discloses the driving wheel of Claim 16, wherein the teeth comprise radial teeth defining a gear tooth profile (52, fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ness (US 3738714).
Regarding Claim 19, Johnson discloses the driving wheel of Claim 17, but does not disclose the driving wheel further comprising a bearing interposed between the rim and the ring.
Ness discloses the driving wheel further comprising a bearing (Ness 92) interposed between the rim and the ring.
Johnson and Ness are considered analogous art to the claimed art because they are in the same area of tracked vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive wheel system of Johnson with the teaching of Ness by including a bearing . 
Claim 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Iwasaki (JP 2015151036 A).
Regarding Claim 22, Johnson discloses the driving wheel of Claim 16, but does not disclose wherein the teeth are mounted on one side wall of the rim.
Iwasaki does disclose wherein the teeth are mounted on one side wall of the rim (Iwasaki fig 2). 
Johnson and Iwasaki are considered analogous art to the claimed art because they are in the same area of driving wheel systems for tracked vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive wheel system of Johnson with the teaching of Iwasaki by arranging the teeth to be mounted on one side wall of the rim. Modifying the teeth arrangement of Johnson would allow for different arrangements between the teeth, track belts, and any power systems. 
Regarding Claim 26, Johnson discloses the driving wheel of Claim 16, but does not disclose the driving wheel further comprising two rows of teeth equally spaced apart from opposite sides of the cylindrical surface. 
Iwasaki does disclose two rows of teeth equally spaced apart from opposite sides of the cylindrical surface (Iwasaki fig. 2)
Johnson and Iwasaki are considered analogous art to the claimed art because they are in the same area of driving wheel systems for tracked vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed . 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Snyder (US 6134499 A).
Regarding Claim 25, Johnson discloses the driving wheel of Claim 16, but does not disclose wherein the teeth comprise cylinder-shaped axial teeth. 
Snyder does disclose wherein the teeth comprise cylinder-shaped axial teeth (Snyder fig. 3).
Johnson and Snyder are considered analogous art to the claimed art because they are in the same area of driving wheel systems for tracked vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive wheel system of Johnson with the teaching of Snyder by constructing the teeth to be cylinder-shaped axial teeth. Modifying the teeth arrangement of Snyder would allow for adjusting characteristics including forces, materials, or rotation of the rim. 
Claim 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Meisel (US 4241956).
Regarding Claim 27, Johnson discloses a tracked vehicle driving system comprising: a track (Johnson 54) comprising a guide belt (Johnson 58, 60); a plurality of cross-links (Johnson 62) fixed to the guide belt and extending transversely to the guide belt (Johnson fig. 4); a plurality of track-guides (Johnson 56, 64), wherein each track-guide is fixed to a respective cross- link (Johnson fig. 4 and 5); and a driving wheel (Johnson 10) comprising: a rim (Johnson 22) connected to an actuator (Johnson col. 2, line 55) and extending about an axis of rotation; a cylindrical surface (Johnson 48, 50) supporting and returning the guide belt of the track; and a plurality of teeth (Johnson 52) integral with the rim (Johnson fig 2) and configured to transmit a driving force to the plurality of track-guides.
Meisel teaches the guide belt made of a reinforced elastomeric material (Meisel 90, 114).
Johnson and Meisel are considered analogous art to the claimed art because they are in the same area of tracked vehicle systems. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive wheel system of Johnson with the teaching of Meisel by arranging the constructing the guide belt out of elastomeric material. Modifying the guide belt of Johnson would allow for a more flexible belt that also absorbs shocks. 
Regarding Claim 28, modified Johnson discloses the tracked vehicle driving system of Claim 27, Johnson teaches wherein the guide belt has a width greater than a width of the cylindrical surface of the driving wheel (Johnson fig. 2 and 5).
Regarding Claim 29, modified Johnson discloses the tracked vehicle driving system of Claim 27, wherein the guide belt is toothed along an inner face configured to contact the cylindrical surface of the driving wheel and the teeth of the guide belt are at least one of integral with the guide belt and applied to the guide belt (Johnson fig. 2 and 5).
Regarding Claim 30, modified Johnson discloses the tracked vehicle driving system of Claim 27, Johnson teaches wherein each track-guide comprises two members (Johnson 40) arranged on opposite sides of the guide belt.
Claim 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Meisel, and further in view of Wagger (US 20130138304).
Regarding Claim 31, modified Johnson discloses tracked vehicle driving system of Claim 27, but does not disclose wherein the tracked vehicle comprises a snow groomer. 
 does disclose wherein the tracked vehicle comprises a snow groomer (Wagger fig. 1). 
Modified Johnson and Wagger are considered analogous art to the claimed art because they are in the same area of tracked vehicles. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive wheel system of modified Johnson with the teaching of Wagger by integrating the driving system into a snow groomer. Modifying the driving system to be integrated into a snow groomer would allow for the driving system to be used to groom snow. 
Regarding Claim 32, Johnson discloses a first driving system comprising: a first track (Johnson 54) comprising a first guide belt (Johnson 58, 60) made of a reinforced elastomeric material (Meisel 90, 114); a plurality of first cross-links (Johnson 62) fixed to the first guide belt and extending transversely to the first guide belt (Johnson fig. 4); a plurality of first track-guides (Johnson 56, 64), wherein each first track-guide is fixed to a respective cross-link of the plurality of first cross-links (Johnson fig. 4 and fig. 5); and a first driving wheel (Johnson 10) comprising: a first rim (Johnson 22) connected to a first actuator (Johnson col. 2, line 55) and extending about a first axis of rotation; a first cylindrical surface (Johnson 48, 50) supporting and returning the first guide belt of the first track; and a plurality of first teeth (Johnson 52) integral with the first rim (Johnson fig. 2) and configured to transmit a first driving force to the plurality of first track-guides; but does not disclose a snow groomer and an identical second driving system comprising.
Wagger does disclose a snow groomer with two driving systems (Wagger fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611